Citation Nr: 0813558	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-09 048	)	DATE
	)
	)


THE ISSUE

Whether a March 28, 2005 decision of the Board of Veterans' 
Appeals which denied the moving party's claims of entitlement 
to increased ratings for left knee and right ankle 
disabilities should be revised or reversed on the basis of  
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Kentucky Department of Veterans 
Affairs


INTRODUCTION

The moving party served on active duty from March 1984 to 
March 1088.

In a decision dated March 28, 2005, the Board of Veterans' 
Appeals (the Board) denied the moving party's claims of 
entitlement to increased disability ratings for left knee and 
right ankle disabilities. 

In July 2005, the moving party requested reconsideration of 
the March 2005 Board decision.  See 38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. § 20.1000 et seq.  (2007).  That request was 
denied in November 2005.

In February 2006, the veteran filed a CUE motion.  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. 
(2007).


FINDINGS OF FACT

1.  In March 2005, the Board denied the moving party's claims 
of entitlement to increased ratings for left knee and right 
ankle disabilities.

2.  The Board's March 2005 decision was reasonably supported 
by the evidence then of record and was consistent with VA law 
and regulations then in effect.


CONCLUSION OF LAW

The Board's March 2005 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that the March 28, 2005 Board 
decision which denied increased ratings for his service-
connected left knee and right ankle disabilities was the 
product of CUE.  Because this motion involves the application 
of identical law to nearly identical facts, the Board will 
simultaneously address both increased rating claims which 
were decided in the March 2005 Board decision. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then will move 
on to an analysis of the motion.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); see 38 C.F.R. § 3.159 (2007).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process. A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 
38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

As a practical matter, VCAA notice is not warranted because 
all evidence which is relevant to the CUE motion is in the 
file and has been for several years. As will be discussed 
below, the Board's inquiry in such claims is limited to the 
evidence which was before it at the time of the previous 
decision, in the case the March 2005 Board decision.  

The Board therefore concludes that the moving party's CUE 
claim is not subject to the provisions of the VCAA.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

With respect to due process, the Board notes that the moving 
party has been accorded sufficient opportunity to present his 
contentions, and there is no indication that the moving party 
has further argument to present.

Relevant law and regulations

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2007). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2007); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2007); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.   
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing. See 38 C.F.R. § 20.1404(b) (2007); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

Analysis

Service connection for left knee and right ankle disabilities 
was granted in a November 1988 rating decision of the VA 
Regional Office in Chicago, Illinois.
In the March 2005 decision which is the subject of this CUE 
motion, the Board denied increased ratings for the two 
service-connected disabilities.  

The Board has carefully reviewed the arguments made by the 
moving party as to why the March 2005 Board decision 
contained CUE.  See the February 20, 2006 CUE motion.

Several of the moving party's arguments in the CUE motion are 
vague and do not refer to the March 2005 Board decision.  For 
example, the makes the statement "I have never really been 
treated fairly by [the] Department of Veterans Affairs 
Chicago Regional Office since I first applied for benefits in 
1988."    "Broad-brush" allegations of "failure to follow 
the regulations" or "failure to give due process" are 
insufficient to raise CUE.  See Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

The moving party somewhat vaguely has expressed 
dissatisfaction with a November 2004 VA physical examination.  
This argument does not refer to any error of fact or law in 
the March 2005 Board decision.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002) [any claim of CUE must be pled 
with specificity].  Moreover, as a matter of law a medical 
error cannot constitute CUE.  See Russell, 3 Vet. App. at 
314. Medical personnel are not adjudicators, and as such 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992); see also Shockley v. West, 11 Vet. App. 208 
(1998).  

In addition, the moving party has raised matters which were 
not before the Board in March 2005, such as the effective 
dates of increased ratings.

The moving party has advanced two related, specific 
contentions of CUE.  
He contends that his left knee disability should have been 
rated 40 percent under Diagnostic Code 5256 and his right 
ankle should have been rated 40 percent under Diagnostic Code 
5270.  However, both of those diagnostic codes refer to 
ankylosis: Diagnostic Code 5256 refers to ankylosis of a knee 
and Diagnostic Code 5270 refers to ankylosis of an ankle.  
There is, however, nothing in the record which indicates that 
either the left knee or the right ankle is ankylosed.  
Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury or surgical procedure." See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)]. 

In his motion, the moving party did not specifically contend 
that either the knee or the ankle were ankylosed, and indeed 
he did not even use the word "ankylosis."

In its March 2005 decision, the Board specifically stated 
that the veteran's knee was not ankylosed and that "an 
increased evaluation under Diagnostic Code 5256 is not 
warranted."  See the March 28, 2005 Board decision, page 5.  
Similarly, the Board stated that there was no ankylosis of he 
veteran's ankle.  Id., page 13.  The Board decision referred 
to specific range of motion findings which demonstrated that 
the knee and ankle were not immobile.  This hardly 
constitutes CUE in light of the evidence of record, which did 
not show ankylosis of either joint.  

In any event, mere disagreement with the way the Board 
weighed facts cannot constitute a valid CUE claim.  In other 
words, to present a valid claim of CUE the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence. See Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  See Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).
This the veteran has not done.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
moving party is only asserting disagreement with how VA 
evaluated the facts before it, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  However, the Board 
believes, given the circumstances of this case, that denial 
is more appropriate. As stated above, the primary focus of 
the argument of the moving party is legal in nature, namely 
that the Board misapplied the schedular criteria.  Although 
the moving party's contention appears to stem from his lack 
of understanding of the word "ankylosis", he nonetheless 
has raised a legal argument of CUE. 

In summary, for the reasons and bases expressed above, the 
Board finds that the March 2005 decision did not contain CUE.  
The motion is accordingly denied.


ORDER

The motion to revise the Board's March 2005 decision which 
denied the moving party's claims of entitlement to increased 
ratings for left knee and right ankle disabilities on the 
basis of clear and unmistakable error is denied.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



